Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1,3,14, and 20 have been amended.
	Claims 8 and 19 have been cancelled.
	Claims 1-6, 9-12, 14-17 and 20-21 are still pending for consideration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-12, 14-17, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 10-12, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the second region" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 10-12, 21 are rejected for inheriting the deficiency of base claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sirohey et al (US 20090292551 A1) in view of Chen et al. (US 20070237372 A1)
Regarding claim 1, a system, comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations including (see para [0006]; “a system includes a memory device having a plurality of routines stored therein, and a processor configured to execute the plurality of routines stored in the memory device. The plurality of routines may include a routine configured to effect”): obtaining a first image of a first modality representing a first region of the subject, (see Fig. 2 elements 34, and 36, para [0062]; “the method 218 includes steps 220 and 222 for accessing structural and functional data, respectively, for a patient. The patient structural and functional data may include various image and non-image data with respect to an anatomical region of the patient. In one embodiment, the anatomical region may include the cerebral cortex of the patient. Additionally, the patient structural and functional data may include image data obtained from different imaging modalities” see also para [0041]; “The system 30 may also include one or more databases, such as databases 40 and 42, for storing data, such as data collected by the data acquisition systems 34 and data used by or generated from the data processing system 32, including both patient data and standardized reference data, as discussed in greater detail below. Additionally, the data processing system 32 may receive data directly from the data acquisition systems 32, from the databases 40 and 42, or in any other suitable fashion”); wherein the first image includes a functional image indicative of a distribution of a metabolite in the first region (see Fig. 11 element 222; “access patient Functional data” para [0077]; “The functional patient deviation maps 316 may include, among other things, cerebral blood flow deviation or metabolic rate deviation of patient data from the standardized data, and may, in one embodiment, be generated from PET image data” see also para [0097]; “It will be further appreciated that images within the visual reference library 484 may be obtained via one or any number of imaging modalities, and may include original images, deviation maps such as those discussed above, or any other suitable reference images”), the additional image including a structural image indicative of one or more structural characteristics of the second region (see para [0064]; “It is again noted that the patient structural deviation map may generally represent structural differences of an anatomical region of the patient with respect to standardized reference data for a similar anatomical region. For instance, in one embodiment, the patient structural deviation map may include a cortical thickness deviation map for the patient with respect to standardized cortical thickness data, such as described above”), andApplication No.: 16/686,560 Page 3 of 20generating a fused image by fusing the first image and the second image, wherein the fused image includes a fusion of the second image and the distribution of the metabolite indicated by the first image (see para [0065]; “the individual patient functional and structural deviation maps may be combined through an image fusion process. Particularly, in one embodiment, the patient structural deviation map may be generated through comparison of patient image data and standardized image data each of a first imaging modality, while the patient functional deviation map is generated from image data (of both the patient and standardized reference sources) obtained through a second imaging modality different than the first. For example, structural deviations identified through comparison of MR images may be combined with functional deviations obtained from PET image data to generate a single composite patient deviation map indicative of both functional and structural deviations. In another embodiment, the patient structural deviation map based on a first criterion (e.g., cortical thickness from MRI images) can be combined with the patient structural deviation map based on a second criterion (e.g., medial temporal lobe atrophy from CT images). In yet another embodiment, the patient functional deviation map based on a first criterion (e.g., FDG, a well known PET tracer uptake in PET images) can be combined with the patient functional deviation map based on a second criterion (e.g., uptake of PIB, a well known tracer for beta-amyloid in PET images”). Additionally, Sirohey et al. teaches “additional image” via interpolation, but does not expressly teach generating a second image by interpolation of pixels values of the additional image considering the deviation between first/additional image slices. However, 
Chen et al. teaches obtaining a second image by processing, pixel values of pixels in an additional image using an interpolation function the interpolation function including one or more coefficients associated with a deviation between slice information of the first image and slice information of the additional image(see para [0128]; “A step is thus taken in the present invention to perform slice interpolation to make the acquired image set (such as set 1402) be isotropic or sufficiently close to isotropic so that cross-modality mapping can be effectively performed. Accordingly, included in the present invention is a slice interpolation method that generates an arbitrary number of new slices between two existing slices so that the property of isotropic can be obtained. The formula of slice interpolation can be expressed as: I.sub.int=.beta.I.sub.1-.beta.(i.fwdarw.j)+(1-.beta.)I.sub..beta.(j.fwdar- w.i) (16) where I.sub.int is an interpolated slice, I.sub.1-.beta.(i.fwdarw.j) and I.sub..beta.(j.fwdarw.i) are two intermediate slices that generate I.sub.int. Slices I.sub.1-.beta.(i.fwdarw.j) and I.sub..beta.(j.fwdarw.i) are obtained through the method of pseudo-cross-registration of two original neighboring slices I(i) and I(j). The coefficients .beta. and 1-.beta. control the amount of contributions of two intermediate slices toward the interpolated slice. The roles of the subscripts .beta. and 1-.beta. will be understood in the discussion of partial displacement maps and pseudo registration process below. For example, shown in FIG. 14B, slice 1413 is an exemplary I.sub.int, slice 1403 is an exemplary I(i) and slice 1404 is an exemplary I(j)”), the second image representing a second region of the subject, the second region including at least part of the first region of the subject (see para [0135]; “The above process, pseudo registration, is applied, in turn, to both original slices (e.g., 1403 and 1404) with different control parameters as shown in Equation (16). This generates an intermediate slice (e.g. 1413) that has information from both original slices. Therefore, each of the original slices acts as a reference image and a source image”), a slice direction of the additional image failing to match a slice direction of the first image (see para [0057]; “Referring now to FIG. 5, there is shown a flow chart of the method of a generic image registration process. The intent of image registration is to determine a mapping between the coordinates in one space (a two-dimensional image) and those in another (another two-dimensional image), such that points in the two spaces that correspond to the same feature point of an object are mapped to each other. The process of determining a mapping between the coordinates of two images provides a horizontal displacement map and a vertical displacement map of corresponding points in the two images. The vertical and horizontal displacement maps are then used to deform one of the involved images to minimize the misalignment between the two” see also para [0065]; “An exemplary result of misalignment correction is shown in FIG. 6. Shown in this figure is a source image 1102, and a reference image 1106. There are varying vertical misalignments between source image 1102 and reference image 1106. By applying the steps shown in FIG. 5 to these two images, a vertical misalignment corrected source image is obtained, shown in FIG. 6 as image 1104”) the slice direction of the first image being same as a slice direction of the second image (see para [0022]; “The method includes the steps of acquiring a plurality of MRI breast image sets; aligning the plurality of MRI breast images with respect to spatial coordinates; differencing the plurality of MRI breast image sets with a reference MRI image set, producing a plurality of difference image sets” see also para [0064]; “In practice, the transformation function .PHI. generates two displacement maps (step 1004), X(i, j), and Y(i, j), which contain the information that could bring pixels in the source image to new positions that align with the corresponding pixel positions in the reference image”).Response to Non Final RejectionAttorney Docket No.: 20618-0407US00 Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Chen et al. in order to satisfy isotropic voxel requirement (see para [0128]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  
Sirohey et al. in the combination further teach obtaining one or more scout images of the first region of the subject; and causing an imaging device to acquire the first image by scanning the first region of the subject according to the one or more scout images (see para [0065]; “Particularly, in one embodiment, the patient structural deviation map may be generated through comparison of patient image data and standardized image data each of a first imaging modality, while the patient functional deviation map is generated from image data (of both the patient and standardized reference sources) obtained through a second imaging modality different than the first. For example, structural deviations identified through comparison of MR images may be combined with functional deviations obtained from PET image data to generate a single composite patient deviation map indicative of both functional and structural deviations”; it’s inherently known for both MR and PET imaging to obtain scout images unless stated otherwise).  
Regarding claim 3, the rejection of claim 2 is incorporated herein. 
Sirohey et al. in the combination further teach obtain the additional image including the first region of the subject (see para [0063]; “the patient structural deviation map may indicate deviation of patient cortical thickness at one or more particular locations of the patient cerebral cortex with respect to expected thickness represented by the standardized reference data”); generating the fused image by fusing the first image and the second image (see Fig. 1, S66, para [0065]; “the individual patient functional and structural deviation maps may be combined through an image fusion process”).  
Additionally, Chen et al. in the combination further teach determining whether one of the one or more scout images and the first image are misaligned in response to a determination that the one of the one or more scout images and the first image misalign (see para [0065]; “An exemplary result of misalignment correction is shown in FIG. 6. Shown in this figure is a source image 1102, and a reference image 1106. There are varying vertical misalignments between source image 1102 and reference image 1106. By applying the steps shown in FIG. 5 to these two images, a vertical misalignment corrected source image is obtained, shown in FIG. 6 as image 1104”), obtaining the second image by processing, the pixel values of pixels in the additional image using the interpolation function ( see para [0128]; “A step is thus taken in the present invention to perform slice interpolation to make the acquired image set (such as set 1402) be isotropic or sufficiently close to isotropic so that cross-modality mapping can be effectively performed. Accordingly, included in the present invention is a slice interpolation method that generates an arbitrary number of new slices between two existing slices so that the property of isotropic can be obtained. The formula of slice interpolation can be expressed as: I.sub.int=.beta.I.sub.1-.beta.(i.fwdarw.j)+(1-.beta.)I.sub..beta.(j.fwdar- w.i) (16) where I.sub.int is an interpolated slice, I.sub.1-.beta.(i.fwdarw.j) and I.sub..beta.(j.fwdarw.i) are two intermediate slices that generate I.sub.int. Slices I.sub.1-.beta.(i.fwdarw.j) and I.sub..beta.(j.fwdarw.i) are obtained through the method of pseudo-cross-registration of two original neighboring slices I(i) and I(j). The coefficients .beta. and 1-.beta. control the amount of contributions of two intermediate slices toward the interpolated slice. The roles of the subscripts .beta. and 1-.beta. will be understood in the discussion of partial displacement maps and pseudo registration process below. For example, shown in FIG. 14B, slice 1413 is an exemplary I.sub.int, slice 1403 is an exemplary I(i) and slice 1404 is an exemplary I(j)”).
Regarding claim 4, the rejection of claim 3 is incorporated herein. 
Chen et al. in the combination further teach determining whether slice information of the one of the one or more scout images matches slice information of the first image (see para [0065]; “An exemplary result of misalignment correction is shown in FIG. 6. Shown in this figure is a source image 1102, and a reference image 1106. There are varying vertical misalignments between source image 1102 and reference image 1106. By applying the steps shown in FIG. 5 to these two images, a vertical misalignment corrected source image is obtained, shown in FIG. 6 as image 1104”), the slice information including at least one of a slice position or a slice direction (see para [0139]; “With the digital MRI volume (e.g., interpolated slice set 1412) available, it can be of interest to medical practitioners to have arbitrary views (including the CC and ML views) obtainable by rotating the volume of slice set 1412 about an axis 1417 and then projecting the volume along a direction 1419 (parallel with the vertical edges of the slices) or a direction 1421 (perpendicular to the slices planes)”); and determining that the one of the one or more scout images and the first image misalign in response to a determination that the slice information of the one of the one or more scout images fails to match the slice information of the first image (see Fig. 22, SC5, para [0065]; “An exemplary result of misalignment correction is shown in FIG. 6. Shown in this figure is a source image 1102, and a reference image 1106. There are varying vertical misalignments between source image 1102 and reference image 1106. By applying the steps shown in FIG. 5 to these two images, a vertical misalignment corrected source image is obtained, shown in FIG. 6 as image 1104”).
Regarding claim 5, the rejection of claim 2 is incorporated herein.  
Takeshima in the combination further teach wherein the additional image includes at least one of the one or more scout images (see para [065]; “the patient structural deviation map based on a first criterion (e.g., cortical thickness from MRI images) can be combined with the patient structural deviation map based on a second criterion (e.g., medial temporal lobe atrophy from CT images)”; scout images are impliedly necessitated for MRI imaging unless stated otherwise).  
Regarding claim 6, the rejection of claim 1 is incorporated herein.  
Sirohey et al. in the combination further teach wherein the additional image and the first image are of different modalities (see para [0062]; “Additionally, the patient structural and functional data may include image data obtained from different imaging modalities).  
Regarding claim 14 the scope of claim 14 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. 
Regarding claim 15, the rejection of claim 2 is equally applicable here.
Regarding claim 16, the rejection of claim 5 is equally applicable here.
Regarding claim 17, the rejection of claim 6 is equally applicable here.
Regarding claim 20, this claim recites the system implementing the method of claim 14. According, the rejection analysis of claim 14 is equally applicable here. Chen et al. teaches the system in Fig. 3.
Regarding claim 21, the rejection of claim 3 is equally applicable here.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sirohey et al. in view of Chen et al. as applied to claims above, and further in view of Qingzhen (CN 107767444 A) Cited on IDS dated on 03/06/2018.
Regarding claim 9, the rejection of claim 8 is incorporated herein. The combination of Sirohey et al. and Chen et al. as a whole does not specifically teach as further claimed, but
Qingzhen teach wherein the first image includes a magnetic resonance spectroscopy (MRS) image (see page.7, line 4+ discloses MRS”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching as taught by Qingzhen in order to carry out specific atoms’ nuclei and chemical composition (see page.7, line 4+ discloses MRS”).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sirohey et al. in view of Chen et al. as applied to claims above, and further in view of Blaskovics (US 8774485 B2) Cited on IDS dated on 07/08/2014.
Regarding claim 10, the rejection of claim 1 is incorporated herein. The combination of Sirohey et al. and Chen et al. as a whole does not teach as further claimed, but Blaskovics teach assigning a value of each of at least some of a plurality of first pixels in the first image to a corresponding second pixel of a plurality of second pixels in the second image to obtain the fused image (Fig.7, Col.7 line 33+; “Accordingly, the LUT 56 is configured to assign a value to each pixel in the images 50 and 52 that is based on the data acquired from the LUT 56”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings of Blaskovics in order a user to easily distinguish the various features in the image (Fig.7, Col.7 line 33+). 
Regarding claim 11, the rejection of claim 1 is incorporated herein.  Blaskovics in the combination further teach converting the first image into a pseudocolor image (see Fig.8, S306; “generating a color image using the lookup image”); and fusing the pseudocolor image and the second image to obtain the fused image (see Fig.8, S308, Col.7, line 33+; “The revised images, after being modified by the LUT 56, may then be fused together to form the image 350 also known herein as the fusion image 350”).
Regarding claim 12, the rejection of claim 11 is incorporated herein.  Blaskovics in the combination further teach generating a registered pseudocolor image by registering the pseudocolor image with the second image (see col.1, line 55-58; “transforming the information in the histogram from histogram space to image space using a look-up table, and generating a color image using the information output from the look-up table”; and fusing the registered pseudocolor image and the second image to obtain the fused image (see Fig.8, S308, Col.7, line 33+; “The revised images, after being modified by the LUT 56, may then be fused together to form the image 350 also known herein as the fusion image 350”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668